DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31L, 32L, and 8, as shown in figure 1; and P1, as shown in figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The specification does not include reference characters 31L, 32L, and 8, as shown in figure 1, and P1 as shown in figure 2; and reference numerals 41, 40L, and 41L, as recited in paragraphs 34, 36, 48, 77, and 83 of the published application, are not shown in the drawings.
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
In claim 1, --a-- should be added after “measure” in line 1; there is lack of antecedent basis in the claim for “the measured sample” in line 3; --an-- should be added after “than” in line 5; and there is lack of antecedent basis in the claim for an “opening” of the main body, as recited in line 6.
In claim 3, it is not clear if the cylinder of the main body recited in line 2 is referring to the cylinder-shaped top recited in line 4 of base claim 1; and it is not clear if “from above” recited in line 3 is referring to a location from above the pressure plate.
In claim 5, it is not clear what is measuring “the thermal behavior of the sample in the heating furnace,” as recited in line 7.
In claim 7, it is not clear what displays the color information and the thermal behavior, as recited in line 4; and it is not clear if the temperature recited in line 5 is the temperature of the sample.
Claims 2, 4, and 6 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JPS 62231147 to Okino (see the attached translation) in view of U.S. Patent Application Publication 2017/0276538 to Yamada et al [hereinafter Yamada].
Referring to claim 1, Okino discloses a sample container (figure 1) used for a thermal analyzer that is used to measure a thermal behavior of a sample in accordance with temperature changes from heating or cooling of the sample (e.g., DTA or DSC), the sample container comprising: 
a main body (4) having a bottom and an open top (paragraph 1, lines 45-48); and 
a pressure plate (7) having a size equal to or less than an inner diameter of an opening of the main body (4) (figure 1), and pressing a sample (6) placed on a bottom surface of the main body (4) from a top surface of the sample (6) (paragraph 1; lines 37-43, 47-59). 
Okino does not explicitly disclose that the thermal analyzer is used to observe the measured sample; is silent as to the shape of the main body, thereby not explicitly disclosing that the main body has a cylinder-shaped bottom and a cylinder-shaped top; and is silent as to the material of the pressure plate, thereby not explicitly disclosing that the pressure plate is transparent or translucent.
However, Yamada discloses a thermal analyzer having a cylindrical sample container having a main body (100) having a cylinder-shaped bottom and a cylinder-shaped top, wherein the thermal analyzer is transparent in order to observe the sample in the sample containers during measurements (paragraphs 18, 34, 36, 41, 42, 47, 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main body of Okino have a cylinder-shaped bottom and a cylinder-shaped top, as suggested by Yamada, in order to analyze the samples in a thermal analyzer. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thermal analyzer and the pressure plate of Okino transparent or translucent in order to observe the sample during measurements, which Yamada discloses is desirable.

Referring to claim 2, Okino in view of Yamada disclose a container having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Okino discloses that the sample is a solid material (paragraph 1), but does not disclose the sample being a polymer film.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sample Okino in view of Yamada a polymer film since Okino discloses that the sample is a solid material; and the particular solid material claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the particular solid material claimed by applicant is considered to be the use of numerous and known alternate types of solid materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a solid material as already suggested by Okino.

Referring to claim 3, Okino in view of Yamada disclose a container having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Okina further discloses that a portion region of the top of a cylinder of the main body (4) is bent inwards into the opening to form a bent portion (8) that presses the pressure plate (7) from above to fix the pressure plate (7) (paragraph 1; lines 34-43, 48-59).

Referring to claim 4, Okino in view of Yamada disclose a container having all of the limitations of claim 4, as stated above with respect to claim 1, except for Okino disclosing that the pressure plate is provide with a notch or a through hole.
However, Yamada discloses that the sample container (100) is provided with a top having a notch (114a) or a through hole (G) for allowing a gas reaction from the analysis to escape in order to obtain a more accurate thermal analysis measurement (paragraphs 47, 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure plate of Okine with a notch or a through hole, as suggested by Yamada, in order to obtain a more accurate thermal analysis measurement.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okino in view of Yamada, as applied to claim 1 above, and further in view of JPH08327573 to Shimadzu (see the attached translation).
Referring to claim 5, Okino in view of Yamada disclose a thermal analyzer (DSC) comprising the sampler container of claim 1, except for Okino explicitly disclosing that the thermal analyzer comprises a heating furnace surrounding the sample container, the heating furnace having an opening; and an imaging means configured to facilitate observation of the sample through the opening, wherein the thermal behavior of the sample in the heating furnace is measured according to a change in temperature of the sample.
However, Shimadzu discloses a thermal analyzer (DSC) (figure 1; paragraphs 9, 10, 12, 15, 16) comprising a sample container (2); a heating furnace (1) surrounding the sample container, the heating furnace having an opening (1b); and an imaging means (5/6) (paragraph 14) configured to facilitate observation of the sample (S) through the opening, wherein the thermal behavior of the sample in the heating furnace is measured according to a change in temperature of the sample.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okino in view of Yamada by using the sample container as claimed in claim 1 in the thermal analyzer disclosed by Shimadzu in order to determine the behavior of the sample and observe the sample during the analysis

Referring to claim 6, Okino in view of Yamada and Shimadzu disclose a thermal analyzer comprising the sampler container of claim 6, as stated above with respect to claim 5, wherein Shimadzu discloses that the thermal analyzer is a differential thermal analyzer, a differential scanning calorimeter, or a thermogravimetric analyzer (DSC).

Referring to claim 7, Okino in view of Yamada and Shimadzu disclose a thermal analyzer comprising the sampler container of claim 7, as stated above with respect to claim 5, wherein Shimadzu discloses an image processing means (9) configured to generate predetermined color information from image data of the sample acquired by the imaging means (5/6), wherein the color information (W2) and the thermal behavior (W1) are displayed superimposed on temperature (figure 2) (paragraphs 14-16, 21-23, 25). 

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing a thermal analysis device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/22/22